Smith, Judge,
dissenting from the denial of the motion to dismiss
and concurring in the conclusion reached on the merits:
I am sorry but I must dissent from that part of Judge Bland’s decision which denies the Government’s motion to dismiss the importer’s appeal.
Sections 195 and 198 of the Judicial Code give to this court the right to review only such final decisions of the law 'and the facts respecting the classification of imported merchandise and the rate of duty imposed thereon and the fees and charges connected therewith and all appealable questions as to the jurisdiction of said board and all appealable questions as to the laws and regulations governing the enforcement and collection of customs revenues.
In this case no question is raised as to the classification of the merchandise or as to the rate of duty imposed thereon or to the fees or charges exacted by the collector or as to the jurisdiction of the board to hear arid determine the importer’s petition. Neither is there any final decision or judgment as to the laws and regulations governing the collection of the customs revenues. Indeed, no. *316such decision was possible until after liquidation of the entry and as yet no such liquidation has been made.
The finding provided for in section 489 is purely preliminary and interlocutory and is not a final decision or judgment inasmuch as it does not finally determine or purport to finally determine the rights of the parties.
In the case of Brown & Co. v. United States (12 Ct. Cust. Appls. 26; T. D. 40026) the Board of General Appraisers held that it was without jurisdiction to entertain the petition provided for in paragraph 489 and ordered its dismissal. From that order an appeal was taken to this court and that appeal we refused to dismiss on the ground that the decision of the board raised an appealable question as to the jurisdiction of said board and an appealable question as to the laws and regulations governing the collection of customs revenues. In this case no appealable question as to the jurisdiction of the board or as to the laws and regulations has been raised or can be raised until the board is called upon to finally decide the rights of the parties.
In my opinion Congress vested the Board of General Appraisers with exclusive and final authority to hear the petition and make the finding provided for by section 489. As I see it, its finding is just as binding and conclusive on us as was that of the Secretary of the Treasury as to remission of additional duties under the law as it existed prior to the passage of section 489. But if the Board of General Appraisers be not the final arbiter in the matter, its finding is not a final decision or judgment and any error committed by the board must be reached by way of protest against the final liquidation. To hold otherwise simply means the postponement of liquidation for a period of eight months or a year and useless delays in the transaction of customs business. I cannot think that Congress intended any such result as that, and that if it had it would have expressly given the right of appeal, just as it did in appraisement cases.
I concur in the conclusion reached on the merits of the case.